MEMORANDUM **
1. Substantial evidence supports the Immigration Judge’s (IJ) adverse credibility determination, including discrepancies in Ali Al-Zubidi’s statements concerning his political activities and opinions, and his vague statements regarding the alleged persecution. See Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003).
2. The IJ’s determination that Al-Zubidi failed to show that he was persecuted for his political opinions is supported by substantial evidence. Evidence of “conscription” alone does not satisfy the burden to show persecution because of a political opinion. INS v. Elias-Zacarias, 502 U.S. 478, 481-482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
3. There was substantial evidence in the record to support the IJ’s determination that there was a fundamental, change in conditions in Yemen after Al-Zubidi left, including the facts that a different political party is now in power,- and that Al-Zubidi’s family remains unharmed. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.